DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on 6/13/2022 have been entered.  Claims 1, 5, 7-8, 11-16, 18, 21, 26-27, and 29-34 are pending.  Claims 29-34 are new.  Claims 2-4, 6, 9-10, 17, 19-20, 22-25, and 28 are cancelled. Claims 1, 7-8, 11,15, 18, and 26 are amended and claims 5, 12-14, 16, 21, and 27 are as previously presented. 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered.
The previous objections to the claims has been withdrawn in response to the applicant’s amendments.  
The previous rejection under 35 USC § 112 has been withdrawn in response to the applicant’s amendments.  
Regarding the rejection under 35 USC § 103, the examiner find the applicant’s argument that the previously cited prior art references of Demirli (US 2019/0201267), Liu (US 2021/0100366) and Jung (US 2016/0361515) does not explicitly teach the amended limitation of “wherein one or more of the input sensors are configured to collect optical input data of one or more objects associated with the subject and/or the bed device . .. wherein movement of the one or more objects is tracked and used by the control system a corresponding to a movement of the subject.” persuasive.   However, the prior reference of Bresch (US 2015/0105670) remedies these deficiencies.  Therefore, a new grounds of rejection under 35 USC § 103 has been given in response to the applicant’s amendments as discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli (US 2019/0201267) in view of Liu (US 2021/0100366) in view of Jung (US 2016/0361515) in view of Bresch (US 2015/0105670).
Regarding claim 1, Demirli teaches a sleep system, the system comprising: 
a bed device (bed 302) including platform for supporting a subject (user 308); 
input sensors positioned to collect input data with respect to the subject, the input sensors comprising a breath sensor to measure respiration, a heart rate sensor (The pressure sensor 902 is used to detect respiration and heart rate see [00148]); 
a control system to receive and analyze the collected input data, wherein the control system is configured to determine one or more states of the subject based on a combinational analysis of the collected input data including a breathing rate and/or breathing depth status of the subject, a heart rate status of the subject, (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine sleep states and corresponding output actions [0166] [0148-149] teaches using the breathing rate and heart rate to determine sleep state); and 
one or more output devices operable to perform output actions specified by the control system ([0133; 0170] lists various controllers which receive output instructions from the pump mother board as shown in Fig 17), wherein the output devices comprise actuators to cause movements of the platform (foundation actuators 1706 and [0057; 0098]), one or more speakers positioned to direct sound toward the subject (speaker controller 1010 and [0071; 0074; 0097]), and one or more light modification devices to modify lighting with respect to the environment surrounding the subject and/or bed device(light controller 1008 and [0067; 0075-0079])
 wherein the control system is configured to specify an output action pattern based at least in part on the one or more states of the subject (The pressure transducer data can be used to determine user biometric data such as heart rate and respiration rate which biometric data can be used to determine sleep states which sleep states include when user falls asleep, awake, light sleep, deep sleep , snoring and apnea present see [0046;0050-0051; 0191; 0198]), and wherein the output action pattern comprises movement of the platform with a sound directed toward the platform  and modification of lighting.  (When user is a asleep, the bed can change position [0099], sound can be adjusted [0074; 0097], lights in the bedroom  adjusted [0075], and the temperature of the bed can be adjust [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses) .  
Demirli does not explicitly teach one or more of the input sensors are configured to collect optical input data of one or more objects associated with the subject and/or the bed device wherein movement of the one or more objects is tracked and used by the control system as corresponding to a movement of the subject; a body temperature sensor (Demirli does teach using temperature sensors receiving temperature readings from the bad but is not clear if those reading correspond to body temperature see [0054]), and determining one or more states of the subject using a determined a body temperature status of the subject, and the output action pattern comprises movement of the platform on multiple axes combination
Jung does teach a sleeping system with a body temperature sensor ([0074] teaches sensor 210 can include body temperature.  These sensors can be mounted as part of bad pad/pillow.  The examiner notes like Demirli, Jung [0074] also teaches using heart rate and respiration in addition to body temperature.) and determining one or more states of the subject using a determined body temperature status of the subject ([0075] states that information form the sensor can be sent to analysis device 230.  [0079; 0081] teaches that the analysis device can uses the body temperature in addition to pulse/heart rate and respiration information to determine a sleep state)
In view of the teachings of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body temperature sensor and the corresponding data in the sleep state determination as is disclosed by Jung to the sleep system taught by Demirli in order to provide additional information useful to determine sleep state since both body temperature data proves useful information that correspond to particular sleep states (Jung [0061; 0063])
Liu does teach a sleep platform that includes an output devices comprise actuators to cause movements of the platform on multiple axes combination (Liu [0047; 0053; 0060; 0065] teaches beds with multiple actuators than can produce motions in six degrees of freedom for the platform and further can change the overall contour/shape of the bed.)  
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleep platform with six degree of freedom and movement along multiple axes as is disclosed by Liu to the sleep system taught by Demirli in order provide movements to the individual in the bed that promote better sleep and relaxation (Liu [0003; 0004]) and also motions that will be useful to remedy certain health problems including apnea, insomnia, and/or snoring (Liu [0005]).
Bresch does teach a bed monitoring system (Fig 1: 1) with one or more of the input sensors (imaging unit 2) are configured to collect optical input data of one or more objects associated with the subject and/or the bed device wherein movement of the one or more objects is tracked and used by the control system as corresponding to a movement of the subject (Bresch [0054] teaches that imaging unit 2 collects video data which is optical data.  The video tracks marker 10 which is printed on blanket 103 see [0055]. [0016; 0025; 0064-0067] teaches tracking the motion of the marker 10 on the blanket in order to determine the chest/breathing movement and respiration rate of the user);
In view of the teachings of Bresch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tracking the chest movement via a maker on a blanket as is disclosed by Bresch to sleep system taught by Demirli in order in to produce an improved breath cycle measurement (Bresch [0015; 0067]). In addition, the optical monitoring of Bresch is also passive and less expensive and complex than other motion/optical tracking systems (Bresch [0018])
Regarding claim 5, Demirli as modified teaches the sleep system of claim 1, wherein the heart rate sensor comprises a vibration sensor (Demirli [0059] teaches the bed can detect fluctuation in air pressure, the equivalent of the claimed vibrations, and these fluctuations can be used to determine heart rate see also [0046-0048]).
Regarding claim 7, Demirli as modified teaches the sleep system of claim 1, wherein the combinational analysis of the collected input data further includes determination of  movement of the subject over time, acceleration of the subject, gross movement of the subject and/or proximate environment, subject body orientation, changes in body orientation overtime, sound frequency and/or amplitude with respect to the environment surrounding the subject, ambient light intensity/amplitude and/or wavelength/frequency, heart rhythm, breathing rhythm, respiration quality, temperature of platform, blood pressure, weight of subject, or combination thereof.  ([0047; 0051; 0104; 00163-0164; 0167; 0210; 0218]) .  
Regarding claim 11, Demirli as modified teaches the sleep system of claim 1, wherein the output action pattern comprises movement of the platform in six degrees of freedom to produce proprioceptor and/or vestibular system response in the subject ([0060] indicates that the sleep platform may rotate around  and/or translate along x, y, and/or z axis in combination which would be indicate movement along multiple axes is possible for the bed. Regarding producing of proprioceptor and/or vestibular system response in a subject, this is an result/outcome/intended uses of the platform and the movement on multiple axes.  Therefore, since platform taught by Liu produces the motion on multiple axes as claimed, the platform would also produces the produce proprioceptor/vestibular system in a subject.  However, Liu [0003] indicates that these motions “generate specific physiological stimulation” which “produces a sensation” in the person on bed indicating that the motion triggers the proprioceptive/vestibular systems which are stimulated by and used to sense motion experienced by an individual.  The examiner would further note that sleep platform taught by Liu is programmable and able to receive control instructions from other sources to change its movement see Liu [0065-0067] and therefore would be operable to be controlled by the system taught by Demirli which can trigger movements due to sleep states.)
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleep platform with six degree of freedom and movement along multiple axes as is disclosed by Liu to the sleep system taught by Demirli in order provide movements to the individual in the bed that promote better sleep and relaxation (Liu [0003; 0004]) and also motions that will be useful to remedy certain health problems including apnea, insomnia, and/or snoring (Liu [0005]).
Regarding claim 32, Demirli as modified teaches the system of claim 1, wherein the output action pattern is based at least on a determined sleep state of the subject and how long the subject has been asleep (Demirli [0073] teaches a control signal for an output device can be triggered based on the amount of the time person is asleep which is both a duration and sleep state.  The examiner also notes that Jung [0070] teaches controlling output devices using a sleep score which Jung [0122] teaches sleep score is a combination of sleep time and sleep stage/state).
Regarding claim 33, Demirli as modified teaches the system of claim 32, wherein the one or more objects include markers that are used to track the movement of the object (As noted in the rejection of claim 1, Bresch tracks the movement of the object/blanket using marker 10).
Regarding claim 34, Demirli as modified teaches the system of claim 32, but Demirli does not explicitly teach that the input sensors further comprise an electroencephalography (EEG) sensor, and wherein the combinational analysis of the collected input data further includes a determined brain biofeedback status of the subject.
Jung does teach a sleeping system with an electroencephalography (EEG) sensor ([0074] teaches sensor 210 can include  EEG/brainwave measurements.  These sensors can be mounted as part of bad pad/pillow.  The examiner notes like Demirli, Jung [0074] also teaches using heart rate and respiration in addition to EEG/brainwaves.) and the combinational analysis of the collected input data further includes a determined brain biofeedback status of the subject ([0075] states that information form the sensor can be sent to analysis device 230.  [0079; 0081] teaches that the analysis device can uses the brainwave information in addition to pulse/heart rate and respiration information to determine a sleep state)
In view of the teachings of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an EEG sensor and the corresponding data in the sleep state determination as is disclosed by Jung to the sleep system taught by Demirli in order to provide additional information useful to determine sleep state since EEG/brainwave data proves useful information that correspond to particular sleep states (Jung [0061; 0063])

Claims 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung, Bresch and Lui as applied to claim 7 above, and further in view of Van Vugt (US 2013/0338446)
Regarding claim 8, Demirli as modified teaches the sleep system of claim 7, wherein the input sensors further comprise a light sensor (908 see also [0143; 0149; 0164; 0167]) but Demirli does not explicitly teach wherein the input data analyzed by the control system further comprises an light status including ambient light intensity and wavelength (Demirli [0167] does teach detecting an amount of light which unclear whether that is the equivalent of intensity).
Van Vugt does teach a sleep system where input data analyzed by the control system further comprises an light status including ambient light intensity and wavelength (Van Vugt teaches a color spectrum light intensity sensor see [0052] which is sensor that that would detect intensity at different wavelengths of the color spectrum. This data can be used to analyze effects of ambient on sleep see [0089])
  In view of the teachings of Van Vugt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light spectrum intensity sensor as is disclosed by Van Vugt to the light sensor taught by the combination of Demirli, Jung and Lui in order to provide additional information related the ambient which would aid in better determining the effects of different types of light on sleep quality (Van Vugt [0082; 0084])
Regarding claim 26, Demirli as modified teaches the sleep system of claim 8, wherein the control system is configured to generate or modify the output action pattern based on analysis of biological parameters collected by the one or more sensors during and/or following execution of one or more previous output action patterns ([0097] teaches adjusting sound based on user being asleep which would be a modification.  Demirli [0099] teaches upon detection that the use is asleep modifying the position of the bed which would be generating/modifying an output action from one bed position to another.  [0046] indicates that the sleep states including being asleep are determined using biological parameters such as respiration see also [0050]) and wherein the controller is configured to identify the subject biometrically (Demirli [0051] teaches that control box 124 can determine other characteristics of a user based on the received pressure signal including the identity of the user where pressure contain biometric information such as weight, heart rate, blood pressure, and respiration rate).
Regarding claim 27, Demirli as modified teaches the sleep system of claim 26, wherein the biological parameters include underlying data values corresponding to one or more of relaxation, sleep, breathing fluency, heart rate, or snoring reduction.  (As noted in claim 26, the modification are triggered using biological parameters related to sleep.  Demirli [0210] teaches also adjusting the bed based on the detection of snoring).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung, Bresch and Lui as applied to claim 11 above (see also the above rejection under 35 USC 112(d) discussing these claims), and further in view of Shinar (US 2016/0058429).
Regarding claim 12, Demirli as modified teaches the sleep system of claim 11, but Demirli does not explicitly teach that the sound directed to the subject comprises variable white noise (Demirli [0097] does teach the activation and control the volume, making the sound variable, of sound generating systems including noise cancellation devices but does not teach using white noise).  
Shinar teaches a sleep system (Fig 10) where user state detected by the sleep system causes the output of sound directed to the subject comprises variable white noise (Shinar [0621; 00624] teaches white noise generating speaker that can be activated to drown out ambient noise.  The white noise can be activated and volume varied based on the sleep state of the user and the level of ambient noise in the environment see also [0620-0626]).
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the variable white noise sound as is disclosed by Shinar to sound generating device of the sleep system taught by Demirli in order to drown out other ambient of ambient noise that might interfere/disrupt user sleep and to adjust the level of the white noise based on the sleep state of the user (Shinar [00621; 00624])
Regarding claim 13, Demirli as modified teaches the sleep system of claim 12, wherein the movement comprises sliding the platform back-and- forth or pivoting the platform on an axis (Demirli teaches adjusting the bed can be triggered based on sleep state see [0099]. In addition, the six degree of freedoms taught by Liu in the rejection of claim 1 would include translation in the x, y, and z direction which is the equivalent of sliding back and forth and the rotation around the x, y, and z axis is the equivalent of pivoting).  
Regarding claim 14, Demirli as modified teaches the sleep system of claim 13, wherein the input sensors further comprise a temperature sensor configured to collect temperature data with respect to the temperature of the platform or surrounding environment (Demirli [0066] teaches that thermostat readings can be collected by the system to determine the current temperature of the room/environment.  Demirli [0054; 0130] teaches that temperature of the mattress/pad can be measured), and wherein the output action pattern 4 61766418;1further includes modification of the temperature of the platform or surrounding environment (Demirli [0054; 0055] teaches adjusting the temperature of the bed).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung, Bresch and Lui as applied to claim 34 above, and further in view of Lee (US 2005/0065560)
Regarding claim 15, Demirli teaches the sleep system of claim 34, wherein the state of the subject includes a snoring state, and wherein the output action pattern specifies inclining a superior end of the sleep platform relative to an inferior end of the platform. (Demirli [0210] states when snoring is detected, a state, the head portion of the bed is elevated.) 
	Demirli does not explicitly teach wherein the control system is configured to determine the snoring state using the sound status, breathing rate status, heart rate status, and brain biofeedback status (Demirli [0191] does teach determining snoring using sound/acoustic data and breathing parameters but does not explicitly teach using heart rate and brain biofeedback status),
	Lee does teach snoring detection system that uses combination of sleep state and sound related snoring sensing to determine snoring state.  ([0048] teaches sound related snoring sensor.  Fig 3A and [0057] teaches determining snoring state using a combination of sleep state and the snore detection.  As noted in rejection of  claim 1, the combination of Demirli and Jung teaches using the breathing rate status, heart rate status, and brain biofeedback status to determine the sleep state.  Therefore in view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art to use the sleep state detected using the breathing, heart rate and brain status as disclosed by the combination of Demirli and Jung in combination with the acoustic snore sensing is disclosed by Demirli to determine a snoring state in order provide additional confirmation that snoring is occurring see Lee [0070])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung, Bresch and Lui as applied to claim 1 above, and further in view of Shinar in view of Flemister (US 2017/0318978).
Regarding claim 16, Demirli teaches the sleep system of claim 1, wherein the state of the subject includes an apnea event (Demirli [0047; 0198] teaches detecting an apnea state of the user).
 Demirli does not explicitly teach the output action pattern specifies irregular movements of the sleep platform in response to the apnea event (As noted in the rejection of claim 1, Demirli does teach a variety of output actions that can be triggered due to a detected sleep state of the user including bed movement, sound, temperature and light adjustment and as noted in the limitation above Demirli does teach detecting apnea states.  However, it not clear that Demirli explicitly teaches that the apnea state is one of the sleep states that triggers the output actions as this limitation indicates).  
Shinar teaches a sleep system (Fig 10) that detects an apnea event and triggers an output action pattern specifies movements of the sleep platform (Shinar [0665; 0703-0704; 0709] teaches nudging the user to change position by changing platform position when apnea is detected.)
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include triggering a movement when apnea is detected as is disclosed by Shinar to the bed system taught by Demirli in order to move the user in a position where apnea will be less likely to occur or to move them to cause the apnea to stop (Shinar [0703; 0709]).
	Flemister teaches a bed that produces irregular motion (Flemister [0044] teaches a bed that can respond to with different motions/positions based on apnea.  [0050; 0058; 0087] teaches the motion can be random in nature which would be the equivalent of the irregular.)
In view of the teachings of Flemister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include irregular multidirectional movement on sleep platform as is disclosed by Flemister to the sleep system taught by Demirli in order to optimize the motion for treating conditions such as apnea (Flemister [0044;0060; 0068]).  

Claims 18, 21, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli in view of Jung in view of Bresch.
 Regarding claim 18, Demirli teaches a method of controlling a bed device having a movable platform for supporting a subject, the method comprising: 
collecting input data from one or more input sensors positioned to measure parameters with respect to the subject, wherein the input sensors comprise, a breath sensor to measure respiration, a heart rate sensor (The pressure sensor 902 is used to detect respiration and heart rate see [00148]); 
61766418;1analyzing the collected input data (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine sleep states and corresponding output actions [0166] [0148-149] teaches using the breathing rate and heart rate to determine sleep state); 
determining statuses of the subject wherein the statuses include a breathing rate and/or breathing depth status of the subject, a heart rate status of the subject, converting the determined statuses to a state of the subject (The pressure transducer data can be used to determine user biometric data such as heart rate and respiration rate which biometric data can be used to determine sleep states which sleep states include when user falls asleep, awake, light sleep, deep sleep , snoring and apnea present see [0046;0050-0051; 0191; 0198]),
identifying an output action pattern corresponding to the state of the subject, wherein the output action pattern comprises movement of the platform in combination with a sound directed toward the subject[[,]] and modification of lighting (When user is a asleep, the bed can change position [0099], sound can be adjusted [0074; 0097],  lights in the bedroom  adjusted [0075], and the temperature of the bed can be adjust [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses); and 
executing the output action pattern utilizing one or more output devices comprising an actuator configured to cause movement of the platform (foundation actuators 1706 and [0099]), a speaker directed toward the platform ([0097]), and a light modification device (light controller 1008 and [0075]) 
	Demirli does not explicitly teach  a body temperature sensor (Demirli does teach using temperature sensors receiving temperature readings from the bad but is not clear if those reading correspond to body temperature see [0054]) and determining one or more states of the subject using a determined body temperature status of the subject and collecting input data from the one or more of the input sensors includes collecting optical input data of one or more objects associated with the subject and/or the bed device, and wherein movement of the one or more objects tracked is used as corresponding to a movement of the subject
Jung does teach a sleeping system with an electroencephalography (EEG) sensor and a body temperature sensor ([0074] teaches sensor 210 can include EEG/brainwave measurements and body temperature.  These sensors can be mounted as part of bad pad/pillow.  The examiner notes like Demirli, Jung [0074] also teaches using heart rate and respiration in addition to EEG/brainwaves and body temperature.) and determining one or more states of the subject using a determined brain biofeedback status of the subject, and a body temperature status of the subject ([0075] states that information form the sensor can be sent to analysis device 230.  [0079; 0081] teaches that the analysis device can uses the brainwave information and body temperature in addition to pulse/heart rate and respiration information to determine a sleep state)
In view of the teachings of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body temperature sensor and EEG sensor and the corresponding data in the sleep state determination as is disclosed by Jung to the sleep system taught by Demirli in order to provide additional information useful to determine sleep state since both body temperature and EEG/brainwave data proves useful information that correspond to particular sleep states (Jung [0061; 0063])

Bresch does teach a bed monitoring method that includes collecting input data from the one or more of the input sensors includes collecting optical input data of one or more objects associated with the subject and/or the bed device, and wherein movement of the one or more objects tracked is used as corresponding to a movement of the subject(Bresch Fig 1 and [0016; 0025; 0054-0055; 0064-0067] see rejection of claim 1 for additional explanation);
In view of the teachings of Bresch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tracking the chest movement via a maker on a blanket as is disclosed by Bresch to sleep system taught by Demirli in order in to produce an improved breath cycle measurement (Bresch [0015; 0067]) that is also passive and less expensive and less complex than other motion tracking systems (Bresch [0018])
Regarding claim 21, Demirli as modified teaches the method of claim 18, wherein the statuses of the subject further include heart rhythm (heart arrhythmia – Demirli [0047]), breathing rate (respiration rate – Demirli [0046]), breathing depth, breathing 6 61766418;1rhythm (respiration rhythm - Demirli [0047]), respiration quality, blood pressure (Demirli [0051]), weight of subject (Demirli [0047; 0051; 0148]), or combination thereof.  
Regarding claim 29, Demirli as modified teaches the method of claim 18, wherein the output action pattern is based at least on the determined sleep state of the subject and how long the subject has been asleep (see rejection of claim 32 above)
Regarding claim 30, Demirli as modified teaches the method of claim 29, wherein tracking movement of the one or more objects comprises tracking one or more markers associated with the objects (see rejection of claim 33 above).
Regarding claim 31, Demirli as modified teaches the method of claim 29, wherein the input sensors further but Demirli does not explicitly teach an electroencephalography (EEG) sensor, and wherein the combinational analysis of the collected input data further includes a determined brain biofeedback status of the subject (see rejection of claim 34 above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792